In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-17-00080-CV


                         IN THE INTEREST OF L.F.B., A CHILD

                          On Appeal from the 316th District Court
                                 Hutchinson County, Texas
               Trial Court No. 40,786, Honorable William D. Smith, Presiding

                                      July 18, 2017

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       J.B. appeals from an order terminating her parent-child relationship with L.F.B.

Through eight issues, she contends the evidence was legally and factually insufficient to

support termination on the grounds found by the trial court. No challenge is levied

against the finding that termination was in the child’s best interest. We affirm.

       The trial court terminated the parental relationship on several grounds under the

Texas Family Code. We need only find that one ground was sufficiently supported by

the evidence to affirm the decision. In re A.V., 113 S.W.3d 355, 362 (Tex. 2003).

Furthermore, the standard by which we review the order is that discussed in In re C.H.,

89 S.W.3d 17, 25-26 (Tex. 2002).
       Here,   we    conclude     that   the   evidence    supported     termination   under

§ 161.001(b)(1)(N) of the Family Code. Per the latter, termination may occur when a

parent constructively abandons a child who has been in the permanent or temporary

managing conservatorship of the Department of Family and Protective Services

(Department) for not less than six months. TEX. FAM. CODE ANN. § 161.001(b)(1)(N)

(West Supp. 2016). It must also be shown that 1) the Department made reasonable

efforts to return the child to the parent; 2) the parent failed to regularly visit or maintain

significant contact with the child; and 3) the parent demonstrated an inability to provide

the child with a safe environment. Id. § 161.001(b)(1)(N)(i),(ii) & (iii); In the Interest of

M.R.J.M., 280 S.W.3d 494, 505-06 (Tex. App.—Fort Worth 2009, no pet.).

       Evidence appears of record demonstrating that J.B. 1) had not seen her child

since 2013, 2) failed to maintain consistent contact with the Department, 3) did not send

any cards or letters to the child, 4) failed to complete the service plan assigned her in

order to secure visitation with L.F.B., 5) testified that her children were not important

enough to stop using drugs, 6) had voluntarily left the child with the Children’s

Protective Service (CPS) because she was using drugs and unable to care for the child,

7) failed to provide the Department with proof of employment, 8) had a history of taking

controlled substances, 9) did not attend individual counseling or AA or NA meetings

despite her history of drug usage, 10) could not provide a safe and secure environment,

11) failed to submit to drug screening as required, 12) admitted that she would test

positive for drugs, 13) had not provided any financial support for the child, 14) had

constructively abandoned the child, 15) was on probation due to her possession of

methamphetamines, 16) most likely will be sent to prison for violating the conditions of



                                               2
her probation, and 17) was incarcerated at the time of trial. Other evidence of record

discloses that 1) past behavior is predictive of future behavior, 2) a parent cannot

provide a safe and secure environment while in prison, 3) her probation officer testified

that the recommendation from the probation department is “jail,” 4) the Department had

been appointed permanent managing conservator of the child in and has remained so

since September 2014, and 5) trial in this cause was held in February of 2017.

         Based on the foregoing and giving due deference to the trial court’s ruling and in

light of the entire record, we conclude that the trial court could have formed a firm belief

or conviction that sufficient evidence established each element of § 161.001(b)(1)(N)

and, thus, J.B. constructively abandoned L.F.B.          The evidence may have been

contradictory but the contradictions were for the fact-finder to resolve. And, while J.B.

may not have been allowed visitation until she fulfilled her service plan, that did not

prevent her from communicating with the child through other means or financially

supporting the child in some way. She generally did neither.

         Therefore, the evidence is both legally and factually sufficient to support

termination under § 161.001(b)(1)(N).      Accordingly, we affirm the judgment of the trial

court.



                                                        Per Curiam




                                              3